Citation Nr: 0333380	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-03 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected ligament injury of the right knee with 
medial ligament tenderness.  

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tendonitis of the right knee with 
limitation of motion.  

3.  Entitlement to service connection for genital herpes.  

4.  Entitlement to service connection for a right foot 
disability, claimed as right foot pain.  

5.  Entitlement to service connection for a right wrist and 
hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1988 to 
March 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 10 
percent rating for a right knee disability from March 1997 
and denied entitlement to service connection for genital 
herpes, right foot pain, and right hand/arm overuse syndrome, 
and the veteran perfected a timely appeal.  

Although a January 2001 rating decision recharacterized the 
service-connected right knee disability as two separate 
disabilities, assigned a 10 percent rating for ligament 
injury of the right knee with medial ligament tenderness, and 
assigned a separate 10 percent rating for tendonitis of the 
right knee with limitation of motion, the claims for higher 
ratings for both right knee disabilities remain before the 
Board.  The veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The October 2002 rating decision continued the 10 percent 
ratings for the two right knee disabilities and continued to 
deny entitlement to service connection for genital herpes, 
right foot pain, and a right hand/wrist disability, and the 
veteran continued to express disagreement.  

The veteran's January 2003 statement, which was received by 
the Board in February 2003, raised an informal claim of 
entitlement to a rating in excess of 10 percent for service-
connected low back strain.  This claim has not yet been 
adjudicated and is referred to the RO for appropriate action.  
Bruce v. West, 11 Vet. App. 405, 408 (1998).  




REMAND

The case must be remanded to schedule a regional office 
hearing for the veteran.  In January 2003, the RO's notice 
letter informed the veteran that any new request for a 
hearing should be mailed directly to the Board, and in 
February 2003, the Board received the veteran's January 2003 
request for a local hearing.  Accordingly, the veteran should 
be scheduled for a regional office hearing.  

In order to afford the veteran full due process, the case 
will be REMANDED for the following action:

A regional office hearing should be 
scheduled for the veteran.  The RO, by 
letter, should inform the veteran and his 
representative, if any, of the date, 
time, and location of the hearing.  All 
efforts made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
veteran's claims.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




